--------------------------------------------------------------------------------

Exhibit 10.50
EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of March 29, 2016, by and among SHENANDOAH TELECOMMUNICATIONS COMPANY, a
Virginia corporation (the “Borrower”), COBANK, ACB, as Administrative Agent (the
“Administrative Agent”), and each of the financial institutions executing this
Agreement and identified as a Lender on the signature pages hereto (the
“Lenders”).
 
RECITALS


WHEREAS, Borrower, the Administrative Agent and the lenders party thereto have
entered into that certain Credit Agreement, dated as of December 18, 2015 (as
amended, modified, supplemented, extended or restated from time to time, the
“Credit Agreement”); and


WHEREAS, the Lenders, party hereto, collectively constituting Required Lenders,
have agreed to certain modifications to the Credit Agreement as more fully
described herein.


NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of the Borrower, the Administrative Agent and the
Lenders party hereto hereby agrees as follows:


SECTION 1.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.


SECTION 2.  Amendments. In reliance on the representations and warranties of the
Borrower contained in this Agreement and in connection with the Borrower’s
request therefor, and subject to the effectiveness of this Agreement as
described below,


(A)      The definition of “Consent and Agreement” in Subsection 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as set forth
below:


“Consent and Agreement” means a Consent and Agreement, substantially in the form
of Exhibit P hereto.


(B)      The Credit Agreement is hereby amended to add thereto as Exhibit P the
Exhibit P attached to this Agreement and made a part hereof.


(C)      Clauses (a)(i)(7)-(9) of the definition of “Consolidated EBITDA” in
Subsection 1.1 of the Credit Agreement and in Annex B of the Compliance
Certificate are hereby amended and restated in their entirety as set forth
below:
 

--------------------------------------------------------------------------------

First Amendment to Credit Agreement/Shenandoah Telecommunications Company
 
(7) the sum of (a) the actual amount of cash fees, costs and expenses paid or to
be paid prior to or up to 18 months after the Closing Date in connection with
the VAE Wind Down and Tower Sale (b) the actual amount of unusual or
non-recurring cash fees, costs and expenses paid or to be paid prior to or up to
18 months after the Closing Date in connection with the Acquisition including
severance costs, termination fees, accelerated rent payments, restructuring
costs, integration and facilities closing costs, customer migration costs,
financing fees and professional fees for advisors, legal, accounting and other
such professional services, whether or not classified as restructuring expenses
on the Consolidated financial statements of the Borrower, and (c) cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies related to the Acquisition (excluding VAE Wind Down and Tower Sale
direct expenses) that are projected by a Financial Officer of the Borrower in
good faith to be reasonably anticipated to be realizable within 18 months of the
Closing Date (which will be added to Consolidated EBITDA as so projected until
fully realized, and calculated on a pro forma basis, as though such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, with respect to this clause (a)(i)(7)(c) such cost savings,
operating expense reductions, other operating improvements and initiatives or
synergies are reasonably identifiable and factually supportable (in the good
faith determination of a Financial Officer of the Borrower); provided further,
the aggregate amount added back pursuant to this clause (a)(i)(7) shall not
exceed $135,000,000;


(8) [reserved];


(9) [reserved];


(D)      The definition of “Permitted Liens” in Subsection 1.1 of the Credit
Agreement is hereby amended by moving the word “and” from the end of clause (u)
to the end of clause (v), changing the period at the end of clause (v) to a
semicolon and adding the following new clause (w) at the end of such definition:


(w) Pledges or other Liens granted in the ordinary course of business in favor
of credit card processing companies on deposit accounts functioning as reserve
or settlement accounts pursuant to agreements therewith in connection with the
provision of credit card processing services for customer payments provided that
no such deposit account shall constitute a Material Account.


SECTION 3.  This Agreement shall not constitute a novation of the Credit
Agreement or any other Loan Document.  Except as expressly provided in this
Agreement, the execution and delivery of this Agreement does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of, the Loan Documents, and the
Loan Documents shall remain in full force and effect.


SECTION 4.  The Borrower hereby represents and warrants to the Administrative
Agent and the Lenders as follows:
 
2

--------------------------------------------------------------------------------

First Amendment to Credit Agreement/Shenandoah Telecommunications Company
 
(A)      The Borrower has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform this Agreement in
accordance with its terms.  This Agreement has been duly executed and delivered
by the Borrower and is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms.


(B)      The execution, delivery and performance of this Agreement in accordance
with its terms do not and will not, by the passage of time, the giving of notice
or otherwise,


(1)          require any Governmental Authority approval or violate any
applicable Law relating to the Borrower;


(2)          conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower, any material provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any Governmental Authority approval
relating to it; or


(3)          result in or require the creation or imposition of any Lien (except
as permitted by the Loan Documents) upon or with respect to any property now
owned or hereafter acquired by the Borrower.


(C)      All Execution Date Representations of the Borrower are true and correct
in all material respects as of the date hereof, except that such representations
and warranties that are qualified in the Credit Agreement by reference to
materiality or Material Adverse Effect shall be true and correct in all
respects, as of the date hereof (or, if such representation or warranty makes
reference to an earlier date, as of such earlier date).


(D)      No Event of Default under the Loan Documents has occurred and is
continuing as of this date.
 
SECTION 5.  This Agreement will be effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of the
Borrower and each Lender.


SECTION 6.  The Borrower agrees to pay to the Administrative Agent, on demand,
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement and all other
instruments and documents contemplated hereby.


SECTION 7.  This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.  Each party hereto acknowledges and
agrees that a facsimile or an electronic (“.pdf” or “.tif”) transmission to the
Administrative Agent of signature pages hereof purporting to be signed on behalf
of such party shall constitute effective and binding execution and delivery
hereof by such party.
 
3

--------------------------------------------------------------------------------

First Amendment to Credit Agreement/Shenandoah Telecommunications Company
 
SECTION 8.  This Agreement is subject to, shall be governed by and shall be
construed and enforced in accordance with all provisions of the Credit
Agreement, including the governing law provisions thereof.
 
[Signatures Follow on Next Page.]
 
4

--------------------------------------------------------------------------------

First Amendment to Credit Agreement/Shenandoah Telecommunications Company
 
Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.



  SHENANDOAH TELECOMMUNICATIONS COMPANY,  
as Borrower
        By: 
/s/ CEF
  Name:
Christopher E. French
  Title: 
President and Chief Executive Officer



[Additional signatures pages omitted]
 
 

--------------------------------------------------------------------------------
